                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 18-CV-00996-JLK

NORMAN DENARDO

       Plaintiffs,

       vs.

APRIA HEALTHCARE, LLC

       Defendants.


                                 NOTICE OF SETTLEMENT


       Plaintiff, Norman Denardo, by and through counsel, Anthony Viorst of the Viorst Law
Offices, P.C., hereby notifies this Honorable Court that the parties in this matter have now
reached a settlement of all issues. Counsel for the parties are in the process of drafting
settlement documentation.

       It is anticipated that a Stipulated Motion to Dismiss with Prejudice will be filed with this
Court within the next thirty (30) days.

       Dated this 23rd day of August, 2019.

                                              THE VIORST LAW OFFICES, P.C.
                                              [Original signature on file at Viorst Law Offices, P.C.]


                                              s/ Anthony Viorst
                                              Anthony Viorst, #18508
                                              David Chambers #50270
                                              Viorst Law Offices, PC
                                              950 South Cherry Street, Suite 300
                                              Denver, CO 80246
                                              Telephone: (303) 759-3808
                                              Facsimile: (303) 333-7127
                                              E-mail: tony@hssspc.com
                                              Attorney for Plaintiff
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of August, 2019, I electronically filed a true and
correct copy of the above and foregoing NOTICE OF SETTLEMENT with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the following e-
mail address(es):

 David Gelman, Esq.
 Andrew C. Nickel, Esq.
 Hall & Evans, LLC
 1001 Seventeenth Street, Suite 300
 Denver, CO 80202

                                             [Original signature on file at Viorst Law Offices, P.C.]



                                             s/ Michelle Spadavecchia
                                             Legal Assistant
